DETAILED ACTION
This action is responsive to the following communications: the Application filed January 05, 2021.
Claims 1-20 are pending. Claims 1, 12 and 20 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2007/0183234).
Regarding independent claims 1 and 12, the claimed limitation(s) is well-known technology for a type of memory (e.g., SRAM) for its purpose. For example, the prior art of Han et al. in FIG. 1 discloses a memory device, comprising: 
a memory array (10); 
a column selection circuit (30) coupled to the memory array, wherein the column selection circuit is configured to generate a column selection signal; 
a sense amplifier (60) configured to receive data signals from the memory array; and 

wherein the column selection circuit generates the column selection signal based on the first enable signal, and wherein the sense amplifier is configured to receive a data signal from the memory array in response to the second enable signal (see FIG. 1 and accompanying disclosure).
Regarding claim 2, which depends from claim 1, Han et al. disclose the sense amplifier is further configured to receive the data signal from the memory array in response to the first enable signal; wherein column selection by the column selection circuit and receipt of the data signal by the sense amplifier are both performed using the first enable signal (see FIG. 1 and accompanying disclosure).
Regarding claim 3, which depends from claim 1, Han et al. disclose the memory array comprises a plurality of rows and columns, wherein a row of memory cells is selected based on a word line signal, and wherein data from a particular memory cell in the selected row is output from the memory array based on the column selection signal (see FIG. 1 and accompanying disclosure).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onuki et al. (US 2021/0273110).
Regarding independent claim 20, the claimed limitation(s) is well-known technology for a type of memory (e.g., SRAM) for its purpose. For example, the prior art of Onuki et al. in FIG. 1 discloses an enable signal generator, comprising: 
an input configured to receive an input enable signal (ADDR); 

logic for generating a second enable signal (LSA_EN, para. 0081) based on the input enable signal, said second enable signal being routed to a sense amplifier.
 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Han et al. (US 8,289,795).
Regarding claims 4-5, Han et al. teach the limitations of claim 3.
Han et al. do not explicitly disclose the limitations of claim 4.
However, the column selection signal is generated by the column selection circuit based on an address and the first enable signal; and the column selection signal is generated based on least significant bits of the address are well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Onuki et al. (US 2021/0273110), FIG. 1 and accompanying disclosure.

Regarding claim 6, Han et al. teach the limitations of claim 1.
Han et al. do not explicitly disclose the limitations of claim 6.
However, the sense amplifier comprises: a first inverter responsive to a first input node, the first inverter providing a first output from the sense amplifier; a second inverter responsive to a second input node, the second inverter providing a second output from the sense amplifier; wherein a first memory array input signal is received at the first input node, and wherein a second memory array input signal is received at the second node is a well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Clark et al. (US 2013/0111282), FIG. 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize inverter outputs in sense amplifier because these conventional technology are well established in the art of the memory devices.
Regarding claims 7-8, Han et al. teach the limitations of claim 6.
Han et al. further teach the sense amplifier further includes circuitry configured to push one of the first and second input nodes high and the other low based on a detected voltage difference between the first and second input nodes; and the circuitry is configured to detect the voltage difference based on both the first and second enable signals (see FIG. 1 and accompanying disclosure).
Regarding claim 9, Han et al. teach the limitations of claim 6.

Regarding claim 10, Han et al. teach the limitations of claim 1.
Han et al. do not explicitly disclose the limitations of claim 10.
However, the enable signal generating circuit is configured to generate the first enable signal based on an input enable signal, and to generate the second enable signal based on the first enable signal is a well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Onuki et al. (US 2021/0273110), FIG. 1 and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize address signals to generate control signals because these conventional technology are well established in the art of the memory devices.
Regarding claim 11, Han et al. teach the limitations of claim 1.
Han et al. do not explicitly disclose the limitations of claim 11.
However, the memory array comprises a top memory bank and a bottom memory bank, wherein the column selection signal is based on the first enable signal, an address signal, and a bank selection signal is a well-known technology for a type of memory for its purpose.
For support, of the above asserted facts, see for example, Ono et al. (US 2009/0273961), FIG. 9A and accompanying disclosure.


Regarding claim 12-19 are rejected for the same reason set forth above as applied to claims 1-11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SUNG IL CHO/Primary Examiner, Art Unit 2825